Exhibit 10.2
SELECT MEDICAL HOLDINGS CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE 2005 EQUITY INCENTIVE PLAN
This Restricted Stock Award Agreement (this “Agreement”) is made as of
September 13, 2010 (the “Effective Date”), between SELECT MEDICAL HOLDINGS
CORPORATION, a Delaware corporation (the “Company”), and DAVID S. CHERNOW, an
individual (the “Participant”).
WHEREAS, the Company has adopted the 2005 Equity Incentive Plan, amended and
restated as of August 12, 2009, as further amended on February 10, 2010 (the
“Plan”), all of the terms and provisions of which are incorporated herein by
reference and made a part hereof;
WHEREAS, the Company or a Subsidiary thereof has retained the Participant to
provide valuable employment services to the Company and its Subsidiaries;
WHEREAS, in order to provide an incentive to the Participant in respect of his
employment with the Company and its Subsidiaries, the Company has approved and
authorized the issuance of certain shares of the Common Stock of the Company,
par value $.001 per share (the “Stock”), to the Participant, subject to the
terms of the Plan and this Agreement; and
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.
NOW, THEREFORE, in consideration of the employment services to be rendered by
the Participant, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree to the terms and conditions set forth herein.
1. Award of Restricted Stock. The Company hereby awards and issues to the
Participant, effective as of the date hereof, 1,000,000 shares of Stock (the
“Restricted Stock”).
2. Vesting Schedule. Subject to the further provisions of this Agreement and the
Participant’s continued employment on the applicable vesting date, commencing on
September 13, 2013 and on September 13 of each year thereafter, 25% of the
shares of Restricted Stock shall vest, so that the following number of shares of
Restricted Stock shall have vested:

              Cumulative Shares of   Vesting Dates   Restricted Stock Vested    
September 13, 2013
    250,000  
September 13, 2014
    500,000  
September 13, 2015
    750,000  
September 13, 2016
    1,000,000  

 

 



--------------------------------------------------------------------------------



 



Subject to Section 5 hereof, the period beginning on the date hereof through and
including the vesting date for any shares of Restricted Stock shall be referred
to herein as the “Restricted Period” with respect to such shares of Restricted
Stock.
3. Transferability. Shares of Restricted Stock which have not vested may not be
sold, assigned, transferred, pledged, or otherwise disposed of under any
circumstances during the applicable Restricted Period, except that such shares
may be transferred to a Permitted Transferee who agrees in writing (in a form
satisfactory to the Company and its counsel) to be bound by this Agreement to
the same extent as the Participant, and any such transferred shares shall
continue to be subject to forfeiture upon the Participant’s termination of
employment as provided herein. The Restricted Stock shall not be subject to
execution, attachment or similar process during the applicable Restricted
Period. Upon any attempt to transfer, assign, pledge, or otherwise dispose of
the Restricted Stock during the applicable Restricted Period contrary to the
provisions of the Plan or this Agreement, or upon the levy of any attachment or
similar process upon the Restricted Stock during the applicable Restricted
Period, the Restricted Stock shall immediately be forfeited to the Company and
cease to be outstanding.
4. Forfeiture of Restricted Stock. All unvested shares of Restricted Stock shall
immediately be forfeited to the Company and cease to be outstanding upon the
termination of the Participant’s full-time employment with the Company or its
Subsidiaries for any reason other than an Exception Event (as hereinafter
defined). For purposes hereof, an “Exception Event” shall arise if the
Participant dies or terminates employment due to Disability (as defined in the
Plan). If an Exception Event occurs prior to the last vesting date, a pro rata
share of the Restricted Stock (based on the date of the Exception Event)
scheduled to vest at the next vesting date will vest and the remaining unvested
shares of Restricted Stock will be forfeited to the Company and cease to be
outstanding. For example, if the Participant dies on September 13, 2012, then
166,667 shares of the Restricted Stock (i.e., 2/3 of 250,000 shares that would
have vested on September 13, 2013) will vest in favor of the Participant’s
estate and the remaining shares of the Restricted Stock (i.e., 833,833 shares)
will be forfeited to the Company and cease to be outstanding. The Participant
acknowledges that neither the Participant nor the Participant’s estate will have
any claim whatsoever against the Company or any Subsidiary related to any
forfeiture of the Restricted Stock.
5. Acceleration of Vesting Upon Change of Control. Upon a Change of Control all
Restricted Periods shall terminate and all outstanding shares of Restricted
Stock shall be vested in full and all limitations on such Restricted Stock set
forth in this Agreement shall automatically lapse.
6. Certain Tax Matters. The Participant expressly acknowledges that vesting of
the Restricted Stock, and the future payment of dividends with respect to the
Restricted Stock, may give rise to “wages” subject to withholding. The
Participant expressly acknowledges and agrees that the Participant’s rights
hereunder are subject to the Participant’s promptly paying to the Company in
cash, or by the delivery of shares of the Restricted Stock acquired hereunder,
all taxes required to be withheld in connection with such vesting or payment. If
vesting occurs as the result of an Exception Event, then the Company may,
without the consent of the Participant or the Participant’s estate, use some of
the Participant’s shares acquired hereunder to satisfy the Participant’s tax
withholding obligations.

 

2



--------------------------------------------------------------------------------



 



7. Plan Governing. The Participant hereby acknowledges receipt of a copy of the
Plan and accepts and agrees to be bound by all of the terms and conditions of
the Plan as if set out verbatim in this Agreement. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall control.
8. Miscellaneous. This Agreement may be amended only by written agreement of the
Participant and the Company and may be amended without the consent of any other
person. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, representatives,
heirs, descendants, distributees and permitted assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

            SELECT MEDICAL HOLDINGS CORPORATION
      By:   /s/ Robert A. Ortenzio       Name:   Robert A. Ortenzio     
Title:   Chief Executive Officer        PARTICIPANT:
      /s/ David D. Chernow       David S. Chernow   

 

3